Title: To George Washington from John Covenhoven, 14 April 1782
From: Covenhoven, John
To: Washington, George


                        
                            Monmouth April 14 1782.
                        
                        The inhabitants of the county of Monmouth being assembled on account of the horrid and almost unparalleled
                            murder of Captain Joshua Huddy, by the Refugees from New York, and as we presume by the approbation, if not by the express
                            command, of the British Commander in Chief, Sir Henry Clinton, hold it as our indispensable duty, as well to the United
                            States in general, as ourselves in particular, to shew to Your Excellency, that the aforesaid Captain Joshua Huddy, late
                            commanding the Post at Toms-river, was after a very brave and gallant defence made a prisoner of war, together with
                            fifteen of his men, by a party of Refugees from New York, on Sunday the twenty fourth of March last past—That five of the
                            said Captain Huddy’s men, were most inhumanly murdered after his surrender—That the next day at night, to wit, on monday
                            the twenty fifth of march aforesaid, the said Captain Huddy, and the other prisoners, who had been spared from the
                            Bayonets, arrived at New York, and were lodged in the main-Guard during that night That on tuesday morning the twenty
                            sixth of the same month, the said Captain Huddy was removed from the main-Guard, to the Sugar-house, where he was kept
                            close confined, untill removed from thence to the provost-Guard, on monday the first day of April instant, where he the
                            said Captain Huddy was closely confined untill monday, the eighth of April instant, when the said Captain Huddy, with two
                            other prisoners, was removed from the Provost Gaol in New York, on board a Stoop, then lying at New York dock—was put in
                            the hold of the Sloop aforesaid in irons—and then he the said Captain Huddy was told, that he was ordered to be hanged;
                            although the said Captain Huddy had never been charged, or brought to any kind of triyal—That the said Captain Huddy
                            demanded to know, upon what charge he was to be hanged That a Refugee by the name of John Tilton, then told him, that he
                            (the said Captain Huddy meaning) was to be hanged, for that he (Captain Huddy meaning) had taken a certain Refugee by the
                            name of Philip White, and that he, (the said Captain Huddy meaning) had after carrying him the aforesaid Philip White five
                            or six miles, cut off his the aforesaid Philip Whites arms, broke both his Legs, pulled out one of his eyes, and most
                            cruelly murdered him the aforesaid Philip White, and further said, that he the aforesaid Captain Huddy, was ordered to be
                            hanged for the murder aforesaid—That Captain Huddy replied, that he never had taken the aforesaid Philip White a prisoner,
                            and further said, that he the aforesaid Philip White was killed after he the said Captain Huddy was taken prisoner
                            himself, and was closely confined at New York, at the time the said Philip was killed. Which in fact
                            and in truth was exactly as the said Captain Huddy had related; for he the aforesaid Philip White, was in New York on
                            Wednesday the twenty seventh of march last past, and did on the night of that day, sail from New-York to Sandy-Hook, where
                            he lay untill friday the twenty ninth of march, that late in the same night he, in company with Aaron White, John
                            Fennimore—Negro Moses—John Worthly and one Isaac all—Refugees, weighed anchor from Sandy-hook aforesaid, and ran down the
                            Long Branch in the township of Shrewsbury—That he the said Philip White (so as aforesaid mentioned to have been killed by
                            the said Captain Huddy,) and the said Negro Moses landed on Long-Branch in Shrewsbury aforesaid, on Saturday morning the
                            thirtieth of March, he the said Joshua Huddy being then a close Prisoner in the Sugar house at
                            New York—That he the said Philip White was taken a prisoner on the same thirtieth day of March in the afternoon—and as a
                            guard was conducting him the said Philip White to Gaol, the said Philip in attempting to make his Escape, was killed by
                            his Guard.
                        That on Friday the twelfth instant, a party of Refugees, said to have been commanded by a Captain Richard
                            Lippingcott, brought the said Captain Huddy over to the High-Lands of Middletown, and hanged him at ten OClock in the
                            forenoon of the same day, and left him hanging untill four O’Clock in the afternoon, with the paper hereunto annexed,
                            pinned upon his Breast—at which time a party of the Inhabitants having been informed of the cruel murder, went to the
                            place of his execution, and cut the unhappy Victim from the Gallows—These being a State of indubitable facts, fully proven
                            We do, as of right we may, look up to Your Excellency, as the Person in whom the sole power of avenging our wrongs is
                            lodged, and who has full and ample authority, to bring a British officer of the same rank to a similar end—for what man
                            after this instance of the most unjust, and cruel murder, will presume to say, that any officer, or citizen, whom the
                            chance of war may put into the hands of the enemy, will not suffer the same ignominious death on some such similar and
                            groundless pretence—And We do with the fullest assurance, rely upon receiving effectual support from Your Excellency,
                            Because, First—The act of hanging any person without any, even a pretended tryal, is in itself not only disallowed by all
                            civilized people, but it is considered as barbarous in the extream, and most certainly demands redress—Secondly—Because
                            the Law of nature, and of Nations, points to Retalliation, as the only measure which can in such cases give any degree of
                            security that the practice shall not become general—Thirdly—because the Honorable the Continental
                            Congress, did on the thirtyeth day of October one thousand seven hundred and seventy eight, resolve in the following
                            words.
                        "We therefore, the Congress of the United States of America Do solemnly declare and proclaim, that ifour
                            enemies presume to execute their threats, or persist in their present career of barbarity, we will take such exemplary
                            vengeance as shall deter others from a like conduct—We appeal to that God who searcheth the heart of men, for the
                            rectitude of our intentions: and in his holy presence, declare, that as we are not moved by any light,
                            and hasty suggestions of anger, or revenge, so through every possible change of fortune, we will adhere to this our
                            determination"—Fourthly—Because the minds of the people are justly irritated, and if they have not
                            compensation through a public channel, they may in vindicating themselves, open to view a  which humanity itself may shudder.
                        
                            Samuel Forman
                            John Covenhoven
                            Thos Seabrook
Peter FormanRichd Cox
                            Joseph Stillwell
                            Barns Smock
                            John Schanck
                            Wm Willcocks
                            Asher Holmes
                            Elisha Walton
                            Stephen Fleming
                            John Smock
                            Thomas Chadwick

                        
                        
                    